Citation Nr: 9906092	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Reiter's arthritis.  

2. Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 1996 rating decision, which 
denied service connection for a left ankle condition, and a 
January 1997 rating decision, which denied service connection 
for Reiter's syndrome.  

Rating decisions of January 1997 and December 1997 denied 
service connection for residuals of exposure to Agent Orange.  
The RO issued a statement of the case on that matter.  
However, the veteran did not file a substantive appeal 
pertinent to that issue, and those decisions became final.  
Some medical records referring to Agent Orange exposure were 
subsequently submitted, which may be an attempt to reopen a 
claim; the RO should review these documents and take any 
appropriate action.


REMAND

At his formal hearing before a traveling member of the Board 
in November 1998, the veteran testified that the Reiter's 
syndrome was the result of venereal disease in service (T-4, 
5).  A review of the veteran's service medical records 
indicates that he was treated in July 1969 for gonorrhea.  At 
this hearing, the veteran submitted a letter from Scott D. 
D.W., M.D., dated in November 1998.  Dr. D.W. concluded that 
it was more than likely that the veteran's Reiter's syndrome 
was related to the venereal disease contracted during his 
period of active duty.  

In light of this medical evidence that links the veteran's 
claimed disorder to an incident during service, the Board 
concludes that further development is required before final 
action is taken on the veteran's claim.  The case is 
therefore remanded to the RO for the following actions:

1.  All reports of outpatient treatment 
afforded the veteran by the VA subsequent 
to February 1997 should be obtained and 
associated with the claims folder.  

2.  The veteran should be asked to 
provide a listing of the names and 
addresses of all medical professionals 
from whom he received treatment, along 
with the dates of the treatment for 
Reiter's syndrome and a left ankle 
disability.  The RO should then review 
the veteran's claims folder to determine 
if all of these treatment records are 
available for review.  If any are not, 
after securing appropriate releases, the 
RO should obtain these records and 
associate them with the claims folder.  

3.  The veteran should be scheduled for 
an appropriate specialist examination, to 
determine the etiology of any current 
Reiter's syndrome and left ankle 
disability.  Of particular importance to 
the Board is any etiological relationship 
between the current Reiter's 
syndrome/left ankle disability and either 
venereal disease other incident in 
service.  The claims folder must be made 
available to the examiner prior to the 
studies to review the reports of 
treatment, particularly the letters from 
Dr. L. and Dr. D.W.  All findings should 
be reported in detail, and any 
conclusions reached should be supported 
by reference to specific findings.  

When the requested development is completed, the RO should 
review the case.  A formal determination should be made as to 
whether service connection is warranted for the claimed 
disorders.  If the benefit sought is not granted, the veteran 
and representative should be provided with an appropriate 
supplemental statement of the case.  They should also be 
given a reasonable period to respond.  The case should then 
be returned to the Board for further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


